DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the last line recites “sufficient eat to cure, melt, or fuse the composite part.”  Similar phrasing is also present in claims 10 and 16.  This defines the structure of the apparatus with respect to the particular material worked upon and renders the claim indefinite since no particular material is recited.  For instance, the “sufficient heat” to cure an uncured epoxy prepreg would be different than “sufficient heat” to melt and consolidate a carbon fiber PEEK matrix composite.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 10, 11, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Levers (US 20110143100) in view of Chang (US 20130099089).
As to claims 1 and 7, Levers teaches a system for forming a composite part, the system comprising: 
a facesheet made of conductive steel ([0024]) capable of holding composite material;
a tooling surface which is not flat (Fig. 5, item 16) with the facesheet positioned on the tooling surface (Fig. 6).
Levers is silent to the tooling surface is made of insulating material or a first insulating material is positioned onto the tooling surface, a source of heat or electricity at least one of physically and electrically coupled to the facesheet, wherein the source of heat or electricity generates sufficient heat to cure, melt, or fuse the composite part.
Chang teaches a conductive facesheet (21) positioned on insulating material (item 22, [0025]) and a source of electricity electrically coupled to the facesheet (21) that heats the facesheet (Abstract).
It would have been prima facie obvious to incorporate these features from Chang into Levers because Levers teaches/suggests heating by any technique ([0010]) and Chang provides a known heating technique within the teaching/suggestion of Levers.
As to claim 2, Levers provides a vacuum bag (31) that meets the claimed impermeable membrane sealed to the tooling surface for applying consolidation pressure by a pressure differential ([0042]).  As to claim 3, Levers provides a curved tooling surface (Fig. 5, item 16) and a facesheet which curves to the tooling surface contour (Fig. 6).  As to claim 5, Chang provides bus bars (31) to opposing ends of the facesheet.  As to claim 8, Levers provides the claimed automated tape layup machine ([0023]) and the flat surface (4) prior to insertion onto the tooling surface.
As to claim 10, Levers teaches a system for forming and curing a composite part, the system comprising: 
a facesheet made of a conductive sheet of material ([0024]) for placement of the composite part thereon; 
a tooling surface with a simple curvature (Fig. 5, item 16) with the facesheet positioned on the tooling surface, and 
a second material (either inherently insulating Capran vacuum bag 31 or caul plate 30) for placement over the composite part (1).
Levers is silent to the tooling surface is made of insulating material or a first insulating material is positioned onto the tooling surface, a source of heat or electricity at least one of physically and electrically coupled to the facesheet, wherein the source of heat or electricity generates sufficient heat to cure, melt, or fuse the composite part.
Chang teaches a conductive facesheet (21) positioned on insulating material (item 22, [0025]) and a source of electricity electrically coupled to the facesheet (21) that heats the facesheet (Abstract). 
It would have been prima facie obvious to incorporate these features from Chang into Levers because Levers teaches/suggests heating by any technique ([0010]) and Chang provides a known heating technique within the teaching/suggestion of Levers.
As to claim 11, in this interpretation of Levers, the impermeable membrane is met by the Levers vacuum bag that is sealed to the tooling surface for applying consolidation pressure by a pressure differential ([0042]).  One considering Levers would have found it obvious to form the caul plate (30) from the same insulating Capran material which Levers uses for the vacuum bag ([0028]).  As to claim 14, Levers provides the claimed automated tape layup machine ([0023]) and the flat surface (4) prior to insertion onto the tooling surface.
As to claim 16, Levers teaches a system for forming and curing a composite part, the system comprising: 
a facesheet made of a conductive sheet of material ([0024]) for placement of a composite part thereon; 
a tooling surface with a simple curvature (Fig. 5, item 16) with the facesheet positioned on the tooling surface, and 
a second material (caul plate 30) for placement over the composite part (1); 
an impermeable membrane (vacuum bag 31) placed over the second material (30) and sealed to the tooling surface and configured to apply consolidation pressure to a composite part when a pressure differential is applied;
Levers is silent to (i) the tooling surface is made of insulating material or a first insulating material is positioned onto the tooling surface, (ii) the second material being “insulating”, and (iii) a source of heat or electricity at least one of physically and electrically coupled to the facesheet, wherein the source of heat or electricity generates sufficient heat to cure, melt, or fuse the composite part.
Regarding (i) and (iii), Chang teaches a conductive facesheet (21) positioned on insulating material (item 22, [0025]) and a source of electricity electrically coupled to the facesheet (21) that heats the facesheet (Abstract).  It would have been prima facie obvious to incorporate these features from Chang into Levers because Levers teaches/suggests heating by any technique ([0010]) and Chang provides a known heating technique within the teaching/suggestion of Levers.
Regarding (ii), Levers teaches that the vacuum bag may be formed from Capran, which is a polyamide/nylon material that would be inherently insulating.  While Levers does not specifically teach a material for the caul plate, one of ordinary skill in the art would have found it obvious to form the caul plate from the same material (insulating Capran) or an alternative polymeric material, and therefore it would have been obvious to provide the caul plate as an insulating material. 
As to claim 19, Levers provides the claimed automated tape layup machine ([0023]) and the flat surface (4) prior to insertion onto the tooling surface.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levers (US 20110143100) in view of Chang (US 20130099089), and further in view of Shiraishi (US 6,391,246).  Levers and Chang teach the subject matter of claims 1 and 10 above under 35 U.S.C. 103.
As to claims 4 and 12, Levers teaches a second material (caul plate 30), but does not specifically teach that the material is insulating or cut to allow a substructure to protrude therethrough for location on the composite component.  
However, Shiraishi demonstrates that it is known to provide silicone (3:47, inherently insulating) shape-retention means (2) which allows substructures (12) to protrude through cuts/gaps for location of substructures under a bagging film (5) similar to that of Levers.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Shiraishi shape retention means (2) into Levers as an improvement that would provide the ability to place and protect stiffening rib portions on the Levers composite article.

Claims 10, 11, 12, 16, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levers (US 20110143100) in view of Chang (US 20130099089) and Shiraishi (US 6,391,246).  
As to claim 10, Levers teaches a system for forming and curing a composite part, the system comprising: 
a facesheet made of a conductive sheet of material ([0024]) for placement of the composite part thereon; 
a tooling surface with a simple curvature (Fig. 5, item 16) with the facesheet positioned on the tooling surface, and 
a second material (caul plate 30) for placement over the composite part (1).
Levers does not specifically teach (i) the tooling surface is made of insulating material or a first insulating material is positioned onto the tooling surface, a source of heat or electricity at least one of physically and electrically coupled to the facesheet, wherein the source of heat or electricity generates sufficient heat to cure, melt, or fuse the composite part, and (ii) a second insulating material placed over the composite part.
Regarding (i), Chang teaches a conductive facesheet (21) positioned on insulating material (item 22, [0025]) and a source of electricity electrically coupled to the facesheet (21) that heats the facesheet (Abstract).  It would have been prima facie obvious to incorporate these features from Chang into Levers because Levers teaches/suggests heating by any technique ([0010]) and Chang provides a known heating technique within the teaching/suggestion of Levers.
Regarding (ii), Shiraishi demonstrates that it is known to provide silicone (3:47, inherently insulating) shape-retention means (2) which allows substructures (12) to protrude through cuts/gaps for location of substructures under a bagging film (5) similar to that of Levers.  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Shiraishi shape retention means (2) into Levers as an improvement that would provide the ability to place and protect stiffening rib portions on the Levers composite article.
As to claim 11, Levers provides a vacuum bag that is sealed to the tooling surface for applying consolidation pressure by a pressure differential ([0042]).  As to claim 12, Shiraishi provides the claimed second insulating material in the form of silicone shape retention means (2) which have cuts allowing ribs to protrude therethrough (Fig. 3) for locating on the skin.  See the rejection of claim 10.  As to claim 14, Levers provides the claimed automated tape layup machine ([0023]) and the flat surface (4) prior to insertion onto the tooling surface.
As to claim 16, Levers teaches a system for forming and curing a composite part, the system comprising: 
a facesheet made of a conductive sheet of material ([0024]) for placement of a composite part thereon; 
a tooling surface with a simple curvature (Fig. 5, item 16) with the facesheet positioned on the tooling surface, and 
a second material (caul plate 30) for placement over the composite part (1); 
an impermeable membrane (vacuum bag 31) placed over the second material (30) and sealed to the tooling surface and configured to apply consolidation pressure to a composite part when a pressure differential is applied;
Levers does not specifically teach (i) the tooling surface is made of insulating material or a first insulating material is positioned onto the tooling surface, (ii) the second material being “insulating”, and (iii) a source of heat or electricity at least one of physically and electrically coupled to the facesheet, wherein the source of heat or electricity generates sufficient heat to cure, melt, or fuse the composite part.
Regarding (i) and (iii), Chang teaches a conductive facesheet (21) positioned on insulating material (item 22, [0025]) and a source of electricity electrically coupled to the facesheet (21) that heats the facesheet (Abstract).  It would have been prima facie obvious to incorporate these features from Chang into Levers because Levers teaches/suggests heating by any technique ([0010]) and Chang provides a known heating technique within the teaching/suggestion of Levers.
Regarding (ii), Shiraishi demonstrates that it is known to provide silicone (3:47, inherently insulating) shape-retention means (2) which allows substructures (12) to protrude through cuts/gaps for location of substructures under a bagging film (5) similar to that of Levers.  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Shiraishi shape retention means (2) into Levers as an improvement that would provide the ability to place and protect stiffening rib portions on the Levers composite article.
As to claim 17, Shiraishi provides the claimed second insulating material in the form of silicone shape retention means (2) which have cuts allowing ribs (meets frames and stringers) to protrude therethrough (Fig. 3) for locating on the skin.  See the rejection of claim 16.  As to claim 19, Levers provides the claimed automated tape layup machine ([0023]) and the flat surface (4) prior to insertion onto the tooling surface.

Allowable Subject Matter
Claims 6, 9, 13, 15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Levers and the other cited references are the closest available prior art, but do not teach the single turn transformer (claims 6, 13, and 18) or the magnet-placement apparatus (claims 8 and 20) recited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742